Order entered December 7, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-19-01545-CV

                  IN THE MATTER OF DEMPSTER A. ROSS

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-02315-2019

                                   ORDER

      By motion filed December 3, 2020, appellant seeks an extension of time to

file his brief. The motion, signed November 25, 2020 and mailed December 1,

2020, is similar to an extension motion that was signed November 19, 2020,

mailed the following day, and filed November 23, 2020. The November 23rd

motion was granted on November 30, 2020, and appellant was ordered to file his

brief by January 8, 2021.

      In light of our November 30th order, we DENY appellant’s December 3rd

motion as moot.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE